Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
by and among


MGT SPORTS, INC.,
 
MGT CAPITAL INVESTMENTS, INC.,
 
DRAFTDAY GAMING GROUP, INC.,
 
and
 
VIGGLE INC.
 
September 8, 2015
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

      Page
1
DEFINITIONS; INTERPRETATION  
1
           
1.1
Definitions
 
1
           
1.2
Interpretation
 
5
       
2
PRE-CLOSING AGREEMENTS  
5
           
2.1
Conduct of the Business
 
5
           
2.2
Offers of Employment
 
5
       
3
PURCHASE AND SALE OF ASSETS  
6
         
3.1
Purchase and Sale of Purchased Assets
 
6
           
3.2
Liabilities Assumed and Not Assumed
 
7
           
3.3
Issuance of Notes, VGGL and DDGG Common Stock, and DDGG Warrants
  7            
3.4
Purchase Price; Allocation of the Purchase Price
 
8
         
4
CLOSING  
8
           
4.1
Closing
 
8
           
4.2
Conditions to Closing
 
8
           
4.3
Closing Deliverables and Actions
 
10
           
4.4
Effect of Closing
 
11
           
4.5
Termination
 
11
           
4.6
Effect of Termination
 
11
       
5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER  
12
         
5.1
Incorporation; Authority
 
12
           
5.2
Execution; Validity of Agreement; Due Authorization
 
11
           
5.3
Consents and Approvals; No Violations
 
12
           
5.4
DDGG Common Stock and VGGL Common Stock
 
12
           
5.5
Broker’s Fee
 
12

 
 
i

--------------------------------------------------------------------------------

 
 
6
REPRESENTATIONS AND WARRANTIES REGARDING SELLER AND THE PURCHASED ASSETS  
1
         
6.1
Incorporation; Authority
 
13
           
6.2
Execution; Validity of Agreement; Due Authorization
 
13
           
6.3
Consents and Approvals; No Violations
 
13
           
6.4
Investment Representations
 
13
           
6.5
Purchased Assets
 
15
           
6.6
Litigation
 
14
           
6.7
Employees
 
14
           
6.8
Contracts
 
15
           
6.9
Bankruptcy
 
15
           
6.1
Compliance with Laws; Permits
 
15
           
6.11
Financial Statements
 
16
           
6.12
Books and Records
 
16
           
6.13
Data Room
  16            
6.14
Consents and Approvals
 
16
           
6.15
Broker’s Fee
 
19
       
7
ADDITIONAL AGREEMENTS  
17
         
7.1
Seller Noncompete and Non-Solicit
 
17
           
7.2
Public Announcements
 
17
           
7.3
Confidentiality
 
17
           
7.4
Further Assurances
 
20
           
7.5
Transition Services
 
20
       
8
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION  
18
         
8.1
Survival of Representations, Warranties and Covenants
 
18
           
8.2
Indemnification Obligations of Seller
 
18
           
8.3
Indemnification Obligations of DDGG
 
18

 
 
ii

--------------------------------------------------------------------------------

 
 

           
8.4
Notification of Claims
 
19
           
8.5
Objections to Claims for Indemnification
 
19
           
8.6
Resolution of Conflicts.
 
19
           
8.7
Investigation
 
22
           
8.8
Third-Party Claims
 
22
           
8.9
Limitations On Indemnification
 
20
       
9
MISCELLANEOUS  
23
         
9.1
Costs and Attorneys’ Fees
 
23
           
9.2
Notices
 
23
           
9.3
Entire Agreement
 
24
           
9.4
Governing law; Consent to Jurisdiction
 
24
           
9.5
Binding effect
 
22
           
9.6
Waivers and Amendments
 
25
           
9.7
Recitals, Exhibits and Schedules
 
25
           
9.8
Headings
 
25
           
9.9
Severability
 
25
           
9.1
Specific Performance
 
25
           
9.11
Fees and Expenses
 
25
           
9.12
Legal Representation of the Parties
 
23
           
9.13
Payment of Transfer Costs and Expenses
 
26
           
9.14
No Third Party Beneficiaries
 
26
           
9.15
Counterparts; Signatures
 
26

 
 
iii

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of September 8,
2015 (the “Agreement Date”), by and among MGT Sports, Inc., a Delaware
corporation (“MGT” or “Seller”), MGT Capital Investment, Inc., a Delaware
corporation (“MGT Parent”), DraftDay Gaming Group, Inc. a Delaware corporation
(“DDGG” or “Purchaser”) and Viggle Inc. (“Viggle”).  MGT, DDGG, Viggle and MGT
Parent (as defined below) shall collectively be referred to as the “Parties.”


RECITALS


WHEREAS, Seller is the owner of a daily fantasy sports website called
draftday.com (the “Website”) that offers daily fantasy sports tournaments and
provides a daily fantasy sports white label platform for partners (collectively,
the “Business”); and
 
WHEREAS, Seller desires to sell to Viggle, and Viggle desires to purchase from
Seller, the Purchased Assets (as defined below), in exchange for (i) Viggle
Promissory Notes (the “Promissory Notes”); (ii) shares of Common Stock of Viggle
(the “VGGL Common Stock”); and (iii) shares of Common Stock of DDGG (the “DDGG
Common Stock”), on the terms and conditions set forth in this Agreement.  The
Purchased Assets will be transferred to DDGG, which, prior to the transactions
contemplated hereby, is a wholly-owned subsidiary of Viggle.
 
NOW, THEREFORE, in consideration of the promises, covenants and other agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
 
1. DEFINITIONS; INTERPRETATION.
 
1.1 Definitions.  For purposes of this Agreement, the following terms are
defined as follows:
 
“Action” means any action (including declaratory judgment actions), suit,
litigation, controversy, mediation, hearing, claim, charge, complaint,
arbitration, reexamination, interference, reissue, investigation, pending
inquiry, audit or other proceeding at law or in equity or of, in, by or before
any Governmental Authority, mediator or arbitrator.
 
“Affiliate” means, with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person; and “control” (including the terms
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
“Applicable Law” means, with respect to any Person, any federal, state, local,
municipal, foreign or other Law, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by any Governmental
Authority that applies to such Person, its business and its properties.
 
 
1

--------------------------------------------------------------------------------

 
 
“Consents” means the consents of any third parties or any Governmental
Authorities necessary to transfer the Purchased Assets to the Purchaser or to
otherwise consummate the transactions contemplated by this Agreement.
 
“Employee Plan” means each employee benefit plan that has been maintained by
Seller which constitutes an “employee pension benefit plan” under ERISA.
 
“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or similar governing entity.
 
“Intellectual Property” means any and all patents, patent applications, ideas,
inventions, designs, expressions and works of authorship, copyrights,
copyrightable works (including, without limitation, all software, middleware and
firmware), semiconductor topography, source code of any software or program,
trademarks, trade names, moral rights, database rights, mask works, applications
therefor, registrations thereof and licenses thereof, royalty rights, any and
all goodwill associated with the Purchased Assets, proprietary and/or
confidential information (including technical information relating to
development, design, manufacture, scheduling, installation, assembly or testing,
Trade Secrets, secret processes and procedures, know how, business and financial
information, and all confidential information of any nature, and any other
similar property, whether or not embodied in tangible form (including technical
drawings and specifications, shop drawings, manuals, forms, working notes and
memos, market studies, consultants’ reports, technical and laboratory data,
notebooks, samples and prototypes)).
 
“Knowledge” or words of similar import (e.g. “knowledge,” “known,” or “aware”)
with respect to: (i) any individual, shall mean the actual knowledge of such
individual; (ii) any corporate entity, shall mean the knowledge of all
directors, officers and managers of such corporate entity.
 
“Law” means all laws, statutes, rules, regulations, ordinances and orders of any
Governmental Authority.
 
 “Lien” means any mortgage, lien, claim, pledge, charge, security interest,
preemptive right, right of first refusal, option, judgment, restriction or
encumbrance of any kind, or any exceptions, reservations, restrictions,
rights-of-way, easements or other matters affecting title, whether arising by
contract, law or otherwise.
 
“Material Adverse Effect” means any change, event, violation, inaccuracy,
circumstance or effect that, individually or taken together with all other
effects, is, or is reasonably likely to, be or become materially adverse in
relation to the value, validity, effectiveness or enjoyment of the Purchased
Assets; provided, however, that none of the following shall be deemed in itself,
or in any combination, to constitute, and none of the following shall be taken
into account in determining whether there has been or will be, a Material
Adverse Effect: (a) any adverse change, effect, event, occurrence, state of
facts or development attributable to the announcement or pendency of the
transactions contemplated by this Agreement; (b) any adverse change, effect,
event, occurrence, state of facts, act of God, natural disaster or development
attributable to conditions affecting the industry in which Seller participates,
the United States economy as a whole or the capital markets in general or the
markets in which Seller operates, which such adverse change, effect, event,
occurrence, or development does not and would not reasonably be expected to have
a materially disproportionate effect on Seller; (c) any adverse change, event,
development, or effect arising from or relating to changes in law, rules,
regulations, orders, or other binding directives issued by any Governmental
Authority, which such adverse change, event, development or effect does not and
would not reasonably be expected to have a materially disproportionate effect on
Seller; (d) any adverse change, effect, event, occurrence, or development
resulting from or relating to compliance with the terms of, or the taking of any
action required by, this Agreement; or (e) any adverse change, effect, event,
occurrence, or development arising from or relating to the commencement,
continuation or escalation of a war, material armed hostilities or other
material international or national calamity or act of terrorism directly or
indirectly involving the United States of America.
 
 
2

--------------------------------------------------------------------------------

 
 
“Permit” means any permit, application, notice, waiver, qualification, license,
import licenses, export license, franchise, consent, certificate, certificate of
occupancy, order, exemption, registration, filing, authorization, approval or
registration.
 
“Person” means and includes any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization or any Governmental Authority or any department,
agency or political subdivision thereof.
 
“Player Deposits” means the aggregate of the Seller’s cash obligations to the
players in respect of the player accounts as of the Closing Date, and referred
to on the financial statements of the Seller as “player deposit liability.”
 
“Securities” means the Promissory Notes, the VGGL Common Stock and the DDGG
Common Stock.
 
“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code form, (ii) databases, compilations, and any other
electronic data files, including any and all collections of data, whether
machine readable or otherwise, (iii) descriptions, flow-charts, technical and
functional specifications, and other work product used to design, plan,
organize, develop, test, troubleshoot and maintain any of the foregoing, (iv)
without limitation to the foregoing, the software technology supporting any
functionality contained on all Internet website(s), owned and operated by the
Seller or MGT Parent in the Business, (v) all computer-aided design software,
including the underlying data, and (vi) all documentation, including technical,
end-user, training and troubleshooting manuals and materials, relating to any of
the foregoing.
 
“Trade Secrets” means all product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, research and development, manufacturing or
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including both source code and object code), databases,
interfaces, computer software and database technologies, systems, structures and
architectures (and related processes, formulae, composition, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret within the meaning of the applicable trade-secret protection law.
 
 
3

--------------------------------------------------------------------------------

 
 
“Transaction Agreements” shall mean and include this Agreement, and all
consents, releases, assignment and assumption agreements, bills of sale and
other instruments (each in form and substance satisfactory to Purchaser) which
are necessary in order to duly and properly transfer the Purchased Assets to the
Purchaser.
 
The following terms are defined in the following sections of this Agreement:
 
Term
 
Section
Agreement
 
Preamble
Agreement Date
  Preamble
Asset Purchase
  3.1
Assumed Liabilities
  3.2(b)
Business
  Recitals
Closing
  4.1
Closing Date
  4.1
DDGG Common Stock
  Recitals
Employees
  6.7(a)
Exchange Act
  5.6
Indemnification Notice
  8.4
Indemnifying Party
  8.4
Indemnitees
  8.3
Losses
 
8.2
DDGG
 
Preamble
DDGG Indemnitees
  8.2      
Parties
 
Preamble
Promissory Notes
  Recitals
Purchased Assets
  3.1
Purchase Price
  3.4
Purchaser
  Preamble
Retained Liabilities
  3.2(a)
SEC
 
5.6
Securities Act
  3.3
Seller
 
Preamble
Seller Indemnitees
  8.3
Termination Date
  4.5(b)
Third Party Claim
  8.8
Threshold Amount
  8.9
Transferred Contracts
  3.1(c)
Transferred Employees
  2.2
VGGL Common Stock
  Recitals
Website
  Recitals

 
 
4

--------------------------------------------------------------------------------

 
 
1.2 Interpretation.  Unless the context otherwise requires, the terms defined in
Section 1.1 shall have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
defined herein.  Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  The use of the neuter gender herein shall be deemed to
include the masculine and feminine genders wherever necessary or appropriate,
the use of the masculine gender herein shall be deemed to include the neuter and
feminine gender wherever necessary or appropriate and the use of the feminine
gender herein shall be deemed to include the neuter and masculine genders
wherever necessary or appropriate.
 
2. PRE-CLOSING AGREEMENTS.
 
2.1 Conduct of the Business.  During the period from the Agreement Date and
continuing until the earlier of (x) the termination of this Agreement and (y)
the Closing, without the prior written consent of Purchaser:
 
(a)  Seller will conduct the Business in the usual, regular and ordinary course
in substantially the same manner as heretofore conducted and in material
compliance with all Applicable Law (except to the extent expressly provided
otherwise in this Agreement).
 
(b) Seller will (i) pay or perform all of its Business related obligations when
due, and (ii) continue to develop the Business consistent with past practice.
 
(c) Seller will not engage in any practice, take any action, fail to take any
action, or enter into any transaction as a result of which a Material Adverse
Effect is likely to occur; provided, however, that the failure to make
additional capital investments or hire additional employees will not in any case
result in a Material Adverse Effect.
 
(d) Seller will confer with the Purchaser concerning matters of a material
nature to the Business, but subject to reasonable restrictions necessary to
preserve confidential information from being disclosed to Purchaser or to
prevent Seller from relinquishing the attorney-client privilege.
 
(e) Seller shall cause the Employees to be available to Purchaser to discuss the
Business during regular business hours.
 
(f) Any expenses relating to the Business outside the ordinary course of
business in excess of $5,000 shall be approved in advance by DDGG.
 
2.2 Offers of Employment.  At any time prior to or on the Closing Date, the
Purchaser may offer at-will employment to any of the Employees.  The Purchaser
is hereby permitted to hire and offer to hire such Employees effective on the
Closing Date on such terms and conditions as the Purchaser shall in its sole
discretion deem appropriate.  The Employees who accept and commence employment
with the Purchaser are hereinafter collectively referred to as the “Transferred
Employees.”  Seller will not take, and will cause each of its Affiliates not to
take, any action which would impede, hinder, interfere or otherwise compete with
the Purchaser’s effort to hire any Transferred Employees.  The Purchaser shall
assume no liability for any obligations of Seller or any other Person to any
Employee unless and until such Employee becomes a Transferred Employee, and in
that case, only to the extent agreed in writing by the Purchaser and only with
respect to the period after such Employee becomes a Transferred Employee.  For
purposes of clarity, any such offer of employment shall be contingent on the
Closing occurring and shall terminate and be of no force and effect if this
Agreement is terminated pursuant to Section 4.5.
 
 
5

--------------------------------------------------------------------------------

 
 
3. PURCHASE AND SALE OF ASSETS.
 
3.1 Purchase and Sale of Purchased Assets.  Upon the terms and subject to the
conditions set forth herein, effective as of the Closing, MGT Parent and Seller
hereby irrevocably sell, assign, grant, transfer and deliver to the Purchaser
and its successors and assigns, free and clear of all Liens whatsoever, and the
Purchaser hereby accepts, the Purchased Assets (the “Asset Purchase”).  The
“Purchased Assets” shall mean the following:
 
(a) All of MGT Parent’s and Seller’s right, title and interest in and to the
Business, including without limitation all Intellectual Property related to the
website www.draftday.com, and including the Intellectual Property described on
Schedule 3.1(a) hereto, the user mailing list (including current and former
users), player data and source code;
 
(b) All of MGT Parent’s and Seller’s rights in property, tangible or intangible,
used solely in the Business, including all leasehold improvements, supplies,
furnishings, office equipment, IT equipment and other tangible personal property
located at Suite 204, 500 Mamaroneck Avenue, Harrison, New York 10528, and
located at 620 W. Coliseum Blvd, Fort Wayne, IN 46808, including the property
listed or described on Schedule 3.1(b);
 
(c) All of Seller’s rights under the following contracts:
 
 (i) License Agreement, between MGT and STATS LLC, dated May 1, 2014, as
amended;
 
(ii) RotoWire Fantasy Service Agreement, between MGT and Roto Sports, Inc.,
dated February 1, 2015;
 
(iii) Colocation Service Order Agreement, between MGT and Indiana Data Center,
LLC, dated May 30, 2014 (collectively, the “Transferred Contracts”);
 
(iv) those additional contracts set forth on Schedule 3.1(c);
 
(d) Cash in an amount equal to the Player Deposits; and
 
 (e) All books and records, tangible or intangible, relating solely to the
Purchased Assets.
 
The Purchased Assets shall not include any assets or property other than as set
forth in Section 3.1.
 
 
6

--------------------------------------------------------------------------------

 
 
3.2 Liabilities Assumed and Not Assumed.
 
(a) Other than the Assumed Liabilities, neither Viggle nor the Purchaser shall
assume any debts, obligations, contracts, leases or liabilities of MGT Parent or
Seller or any of their Affiliates, and will not be obligated to pay, perform or
discharge, any debts, obligations, contracts, leases or liabilities of MGT
Parent, Seller or any of their Affiliates, whether arising out of occurrences
prior to, at or after the Closing Date (the “Retained Liabilities”).  MGT Parent
and Seller shall, and shall cause each of its Affiliates to, pay and satisfy in
due course all Retained Liabilities.  For the avoidance of doubt, (i) Seller
shall pay all amounts owing under the Transferred Contracts through the Closing
Date, (ii) Seller shall retain all obligations to fund or otherwise provide
benefits accrued before and through the Closing Date by Employees under the
Employee Plans, and (iii) Seller shall retain any liabilities or obligations
relating to: (i) current or former Employees accrued as of the Closing Date, and
(ii) former Employees (that are not Transferred Employees) following the Closing
Date.
 
(b) “Assumed Liabilities” means (i) Seller’s obligations under the Transferred
Contracts arising on and after the Closing Date, (ii) all obligations of the
Seller related to Player Deposits and non-cash items such as bonus funds
existing as of the Closing Date, and (iii) Seller’s obligations related to the
Purchased Assets that arise on or after the Closing Date.
 
3.3 Issuance of Promissory Notes, VGGL Common Stock and DDGG Common Stock.  At
the Closing, in connection with the Asset Purchase described in Section 3.1
above, Viggle shall:
 
(a) deliver a Promissory Note due on or before September 29, 2015 in the amount
of Two-hundred Thirty-Four Thousand Three Hundred and Severnty-Five USD
($234,375) in substantially the form attached hereto as Exhibit A (the “30 day
Note”), and
 
(b) deliver a Promissory Note due six months from the Closing Date in the amount
of One Million Eight Hundred and Seventy-Five Thousand USD ($1,875,000) in
substantially the form attached hereto as Exhibit B (the “Six Month Note”), and
 
(c) deliver instructions to its transfer agent, American Stock Transfer, to
issue 1,269,342 shares of Viggle Common Stock (the “Viggle Shares”), par value
$0.001 per share;
 
(d) cause DDGG to issue 2,550,000 shares of DDGG Common Stock (the “DDGG
Shares”), and
 
(e) The stock certificates representing both the VGGL Common Stock and the DDGG
Common Stock shall bear a legend stating that they have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), and such
other restrictions described in Section 6.4(b) hereof.
 
3.4 Purchase Price; Allocation of the Purchase Price.  The purchase price for
the Purchased Assets shall be the sum of the Promissory Notes and the value of
the DDGG Common Stock and the VGGL Common Stock issued pursuant to Section 3.3
(collectively, the “Purchase Price”).  The Purchase Price shall be allocated in
accordance with Schedule 3.4.  Each of Seller and the Purchaser shall report the
purchase and sale of the Purchased Assets for all tax purposes in a manner
consistent with such allocation, and neither of them shall take a position
inconsistent with such allocation on any tax return, before any taxing authority
or in any judicial proceeding that is, in any manner, inconsistent with such
allocation without the consent of the other unless specifically required
pursuant to a determination by an applicable taxing authority.
 
 
7

--------------------------------------------------------------------------------

 
 
4. CLOSING.
 
4.1 Closing.  Unless this Agreement is earlier terminated in accordance with
Section 4.5, the closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place on September 8, 2015, or on such earlier or later
date when each of the conditions set forth in this Article 4 have been satisfied
or waived (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the fulfillment or waiver of those conditions),
or at such other time as the Parties may agree (the “Closing Date”).  The
Closing shall take place remotely by the electronic exchange of documents and
signatures, or at such location as the Parties hereto agree.
 
4.2 Conditions to Closing.
 
(a) Conditions to Obligations Common to Both Parties.  The respective
obligations of each Party hereto to consummate the transactions contemplated
hereby shall be subject to the satisfaction at or prior to the Closing of each
of the following conditions:
 
(i) No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal or regulatory
restraint or prohibition preventing the consummation of the Asset Purchase shall
be in effect, nor shall any action have been taken by any Governmental Authority
seeking any of the foregoing, and no statute, rule, regulation or order shall
have been enacted, entered, enforced or deemed applicable to the Asset Purchase,
which makes the consummation of the Asset Purchase illegal; and
 
(ii) Purchaser and Seller shall have timely obtained from each Governmental
Authority all approvals, waivers and consents, if any, necessary for
consummation of, or in connection with, the Asset Purchase and the other
transactions contemplated hereby.
 
(b) Additional Conditions to Obligations of Seller.  The obligations of Seller
to consummate the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions (it
being understood that each such condition is solely for the benefit of Seller
and may be waived by Seller in writing in its sole discretion without notice,
liability or obligation to any Person):
 
(i) The representations and warranties of DDGG in this Agreement shall be true
and correct in all material respects (except for such representations and
warranties that are qualified by their terms by a reference to materiality,
which representations and warranties as so qualified shall be true and correct
in all respects) on and as of the Agreement Date and on and as of the Closing
Date as though such representations and warranties were made on and as of such
date (except for representations and warranties which address matters only as to
a specified date, which representations and warranties shall be true and correct
with respect to such specified date).  DDGG shall have performed and complied in
all material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by it at or prior to the
Closing.
 
 
8

--------------------------------------------------------------------------------

 
(ii) Seller shall have received each of the deliveries required to be made by
DDGG to Seller pursuant to Section 4.3.
 
(c) Additional Conditions to Obligations of the Purchaser.  The obligations of
the Purchaser to consummate the transactions contemplated hereby shall be
subject to the satisfaction at or prior to the Closing of each of the following
conditions (it being understood that each such condition is solely for the
benefit of the Purchaser and may be waived by the Purchaser in writing in its
sole discretion without notice, liability or obligation to any Person):
 
(i) The representations and warranties of Seller in this Agreement shall be true
and correct in all material respects (except for such representations and
warranties that are qualified by their terms by a reference to materiality,
which representations and warranties as so qualified shall be true and correct
in all respects) on and as of the Agreement Date and on and as of the Closing
Date as though such representations and warranties were made on and as of such
date (except for representations and warranties which address matters only as to
a specified date, which representations and warranties shall be true and correct
with respect to such specified date).  Seller shall have performed and complied
in all material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by it at or prior to the
Closing.
 
(ii) DDGG shall have received each of the deliveries required to be made by
Seller to DDGG pursuant to Section 4.3.
 
(iii) There shall not have occurred a Material Adverse Effect with respect to
the Purchased Assets since the Agreement Date.
 
4.3 Closing Deliverables and Actions.  At the Closing:
 
(a) Seller shall execute and deliver to DDGG a certificate dated as of the
Closing Date, executed on behalf of Seller by its President, to the effect that
(i) the condition set forth in Section 4.2(c)(i) has been satisfied, and (ii)
there shall not have occurred a Material Adverse Effect with respect to the
Purchased Assets since the Agreement Date;
 
(b) DDGG shall execute and deliver to Seller a certificate dated as of the
Closing Date, executed on behalf of DDGG by its President, to the effect that
the condition set forth in Section 4.2(b)(i) has been satisfied;
 
(c) Each Party shall execute and deliver to the other Party a signature page to
each of the Transaction Agreements to which such Party is a party;
 
(d) Seller shall deliver to DDGG evidence that all required Consents, if any,
have been obtained;
 
 
9

--------------------------------------------------------------------------------

 
 
(e) Seller shall pay to Purchaser cash in an amount equal to the Player
Deposits, together with written evidence of the amount of the Player Deposits
and non-cash items such as bonus funds existing as of the Closing Date;
 
(f) Seller shall deliver, cause to be delivered, or make available in a manner
satisfactory to the Purchaser, the source code underpinning the Website, player
data and user mailing lists;
 
(g) Seller shall deliver, cause to be delivered, or make available in a manner
satisfactory to the Purchaser, the book and records solely related to the
Purchased Assets;
 
(h) Viggle shall deliver to Seller a Promissory Note representing the 30 Day
Note;
 
(i)  Viggle shall deliver to Seller a Promissory Note representing the Six Month
Note;
 
(j) Viggle shall deliver to its transfer agent, American Stock Transfer,
instructions to deliver Seller a certificate representing the VGGL Common Stock;
 
(k) DDGG shall issue to Seller a certificate of Common Stock representing the
DDGG Shares;
 
(l) DDGG shall execute and deliver that certain Management Services Agreement by
and between DDGG and Sportech Racing, LLC,
 
(m)  Purchaser and Seller shall have each executed a Stockholders Agreement in
the form on Exhibit C attached hereto;
 
(n) Seller and MGT Parent shall execute and deliver a bill of sale in form and
substance reasonably satisfactory to Purchaser (the "Bill of Sale") and duly
executed by Seller, transferring the tangible personal property included in the
Purchased Assets to Buyer;
 
(o) Seller shall deliver an assignment and assumption agreement in form and
substance reasonably satisfactory to Purchaser (the "Assignment and Assumption
Agreement") and duly executed by Seller, effecting the assignment to and
assumption by Purchaser of the Purchased Assets;
 
(p) MGT Parent and Seller shall deliver assignments in form and substance
reasonably satisfactory to Purchaser (the "Intellectual Property Assignments")
and duly executed by Seller, transferring all of Seller's right, title and
interest in and to the Intellectual Property assets to Purchaser;
 
(q) Seller and Purchaser shall have each delivered signature pages to a
Transition Services Agreement by and between Seller and Purchaser; and
 
(r) All other previously undelivered items required to be delivered at or prior
to the Closing pursuant to this Agreement or otherwise required in connection
herewith shall have been delivered, unless delivery has been waived in writing
by the intended recipient thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
4.4 Effect of Closing.  All transactions contemplated herein and by the other
Transaction Agreements to occur on and as of the Closing Date shall be deemed to
have occurred simultaneously and to be effective as of the close of business on
the Closing Date.
 
4.5 Termination.  At any time prior to the Closing, this Agreement may be
terminated and the transactions contemplated hereby abandoned by authorized
action taken by the terminating Party:
 
(a) by mutual written consent duly authorized by DDGG and Seller;
 
(b) by either DDGG or Seller, if the Closing shall not have occurred on or
before September 15, 2015 or such other date that Purchaser and Seller may agree
upon in writing (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 4.5(b) shall not be available to any
Party whose breach of this Agreement has resulted in the failure of the Closing
to occur on or before the Termination Date;
 
(c) by either DDGG or Seller, if any permanent injunction or other order of a
Governmental Authority preventing the consummation of the transactions
contemplated hereby shall have become final and nonappealable;
 
(d) by DDGG, if Seller shall have breached any representation, warranty,
covenant or agreement contained herein and such breach shall not have been cured
within five business days after receipt by Seller of written notice of such
breach (provided, however, that no such cure period shall be available or
applicable to any such breach which by its nature cannot be cured) and if not
cured within the timeframe above and at or prior to the Closing, such breach
would result in the failure of any of the conditions set forth in Section 4.2(c)
to be satisfied; or
 
(e) by Seller, if DDGG shall have breached any representation, warranty,
covenant or agreement contained herein and such breach shall not have been cured
within five business days after receipt by DDGG of written notice of such breach
(provided, however, that no such cure period shall be available or applicable to
any such breach which by its nature cannot be cured) and if not cured within the
timeframe above and at or prior to the Closing, such breach would result in the
failure of any of the conditions set forth in Section 4.2(b) to be satisfied.
 
4.6 Effect of Termination.  In the event of termination of this Agreement as
provided in Section 4.5, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of the Purchaser, Seller, or
their respective officers, directors, stockholders or Affiliates; provided,
however, that the provisions of this Section 4.6 (Effect of Termination),
Section 7.2 (Public Announcements), Section 7.3 (Confidentiality), and Article 9
(Miscellaneous) shall remain in full force and effect and survive any
termination of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
5. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  The Purchaser hereby
represents and warrants to Seller as follows:
 
5.1 Incorporation; Authority.  The Purchaser (i) is a duly incorporated and
validly existing corporation in good standing under the laws of the State of
Delaware and is duly qualified as a foreign corporation in any other
jurisdiction in which it does business; and (ii) has all requisite power and
authority to own, lease and operate the Purchased Assets and to carry on its
business as presently conducted and to execute, deliver and perform its
obligations under this Agreement and each other Transaction Agreement to which
the Purchaser is a party.
 
5.2 Execution; Validity of Agreement; Due Authorization. This Agreement and each
other Transaction Agreement to which the Purchaser is a party has been duly
executed and delivered by the Purchaser and this Agreement and each other
Transaction Agreement to which the Purchaser is a party constitutes a legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its respective terms.  The execution and delivery of this
Agreement by the Purchaser and the performance by the Purchaser of its
obligations hereunder have been duly authorized by all necessary corporate
action on the part of the Purchaser.
 
5.3 Consents and Approvals; No Violations.  None of the execution, delivery or
performance of this Agreement or any other Transaction Agreement by the
Purchaser, the consummation by the Purchaser of the transactions contemplated
hereby or thereby, or the compliance by the Purchaser with any of the provisions
hereof or thereof will (a) require (i) any filing with or notice to any
Governmental Authority or other Person, (ii) the obtaining of any Permit or
(iii) the expiration or termination of any statutory or regulatory waiting
period, (b) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration or require any payment)
under, any of the terms, conditions or provisions of any material note, bond,
mortgage, indenture, lease, license, contract, agreement or other instrument or
obligation to which the Purchaser is a party or by which the Purchaser or any of
the Purchaser’s properties or assets is bound, (c) violate any Applicable Laws,
or (d) result in the creation of any Lien upon any of the Purchased Assets.
 
5.4 DDGG Common Stock and VGGL Common Stock.  The DDGG Common Stock and the VGGL
Common Stock, when issued and paid for in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and nonassessable
securities of the Purchaser and Viggle, Inc., respectively.
 
5.5 Broker’s Fee. No agent, broker, investment banker, firm, or other Person,
acting on behalf of or under the authority of the Purchaser or any of its
Affiliates, is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee or expense, directly or indirectly, in connection with
any of the transactions contemplated by this Agreement or any of the other
Transaction Agreements.
 
6. REPRESENTATIONS AND WARRANTIES REGARDING SELLER AND THE PURCHASED
ASSETS.   Seller and MGT Parent hereby represent and warrant to the Purchaser
and Viggle as follows, and the Purchaser and Viggle, in agreeing to consummate
the transactions contemplated by this Agreement, have relied upon such
representations and warranties:
 
 
12

--------------------------------------------------------------------------------

 
 
6.1 Incorporation; Authority.  Seller and MGT Parent (i) are each duly
incorporated and validly existing corporations in good standing under the laws
of the State of Delaware and are duly qualified as a foreign corporations in any
other jurisdiction in which they do business; and (ii) have all requisite power
and authority to own, lease and operate their property and to carry on its
business as presently conducted and to execute, deliver and perform their
obligations under this Agreement and each other Transaction Agreement to which
they are a party.  A true and correct copy of the Certificate of Incorporation
of Seller, as amended to date, has been delivered to DDGG and is in full force
and effect as of the Agreement Date.
 
6.2 Execution; Validity of Agreement; Due Authorization. This Agreement and each
other Transaction Agreement to which Seller or MGT Parent is a party has been
duly executed and delivered by Seller or MGT Parent, as the case may be, and
this Agreement and each other Transaction Agreement to which Seller or MGT
Parent, as the case may be, is a party constitutes a legal, valid and binding
obligation of Seller, enforceable against Seller or MGT parent, as the case may
be, in accordance with their respective terms.  The execution and delivery of
this Agreement by Seller and MGT Parent and the performance by Seller and MGT
Parent of their obligations hereunder have been duly authorized by all necessary
corporate action on the part of Seller and MGT Parent.
 
6.3 Consents and Approvals; No Violations.  Except as set forth on Schedule 6.3,
none of the execution, delivery or performance of this Agreement or any other
Transaction Agreement by Seller and MGT Parent, the consummation by Seller and
MGT Parent of the transactions contemplated hereby or thereby, or the compliance
by Seller and MGT Parent with any of the provisions hereof or thereof will (a)
require (i) any filing with or notice to any Governmental Authority or other
Person, (ii) the obtaining of any Permit or (iii) the expiration or termination
of any statutory or regulatory waiting period, (b) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, amendment, cancellation or
acceleration or require any payment) under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which Seller or MGT Parent is a
party or by which Seller or MGT Parent or any of Seller’s or MGT Parent’s
properties or assets is bound, (c) violate any Applicable Laws, or (d) result in
the creation of any Lien upon any of the Purchased Assets.
 
6.4 Investment Representations.
 
(a) Seller understands that the issuance of the Securities hereunder is not
being registered under the Securities Act or any state securities laws by reason
of specific exemptions under the provisions thereof;
 
(b) Seller understands that the Securities are “restricted securities” under
applicable securities laws which provide, in substance, that the such shares of
stock may only be disposed of pursuant to an effective registration statement
under the Securities Act and applicable state securities laws or an exemption
from such registration, (ii) the Purchaser has no obligation or intention to
effect any registration of the shares of the Securities, and (iii) the Purchaser
may endorse any certificates representing the Securities with a legend
describing the restrictions referenced in clause (i) of this Section 6.4(b);
 
 
13

--------------------------------------------------------------------------------

 
 
(c) Seller represents that, both at the time that it was offered the Securities
and upon the execution of this Agreement, it is an accredited investor, as
defined in Rule 501 of Regulation D of the U.S. Securities and Exchange
Commission (17 CFR Section 230.501 et seq.);
 
(d) Seller represents that it is acquiring the Securities as principal for its
own account and has no direct or indirect arrangement or understandings with any
other persons to distribute or regarding the distribution of the
Securities.  Seller is acquiring the Securities in the ordinary course of its
business.  Seller acknowledges that it is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling them
or any part thereof in violation of the Securities Act of 1933 (the “Securities
Act”) or any applicable state securities law, has no present intention of
distributing any of the Securities in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of the Securities in violation of the Securities Act or any
applicable state securities law.  Seller represents that it, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Seller is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.  Seller represents that it
has read and understands the Risk Factors set forth in Viggle’s latest Quarterly
Report on Form 10-Q.  Seller acknowledges that it has had the opportunity to
review all of Viggle’s reports as filed with the Securities and Exchange
Commission and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of Viggle
and the Purchaser concerning the terms and conditions of the offering of the
Securities and the merits and risks of investing in the Securities; (ii) access
to information about Viggle and the Purchaser and their respective financial
conditions, results of operations, businesses, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that Viggle or the Purchaser
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Seller acknowledges and agrees that neither Viggle, the Purchaser
nor any of their representatives has provided Seller with any information or
advice with respect to the Securities nor is such information or advice
necessary or desired.  None of Viggle, the Purchaser nor any of their
representatives has made or makes any representation as to Viggle, the Purchaser
or the quality of the Securities.  In connection with the issuance of the
Securities to Seller, none of Viggle, the Purchaser nor any of their
representatives has acted as a financial advisor or fiduciary to Seller.  Seller
is not acquiring the Securities as a result of any advertisement, article,
notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.
 
6.5 Purchased Assets.  Prior to giving effect to the transactions contemplated
herein:
 
(a) Seller and MGT Parent are the exclusive, true and lawful owner of all right,
title, and interest in and to the Purchased Assets and have good and valid title
thereto. The Purchased Assets are free and clear of any Liens, licenses or other
encumbrances and no rights, licenses, covenants not to sue or similar rights
have been granted with respect to the Purchased Assets.  The Purchased Assets
are all of the assets and properties used in connection with the conduct of the
Business and are sufficient to operate the Business as presently operated.
 
 
14

--------------------------------------------------------------------------------

 
 
(b) The Purchased Assets have not been the subject of any Action and, to
Seller’s Knowledge, there is no Action pending, asserted or threatened by or
against Seller or MGT Parent concerning the ownership, use of, misappropriation,
or licensed right to use, any of the Purchased Assets.
 
(c) All of the inventors of the Purchased Assets have assigned their rights in
the Purchased Assets to the Seller and all such rights are included in the
Purchased Assets.  No inventor of the Purchased Assets is in default or breach
of any term of any employment agreement, non-disclosure agreement, assignment of
invention agreement or similar agreement relating to the protection, ownership,
development, use or transfer of the Purchased Assets.  To the extent that any
Purchased Asset has been conceived, developed or created for Seller by any other
Person, Seller has executed valid and enforceable written agreements with such
Person with respect thereto transferring to Seller the entire right, title and
interest therein and thereto by operation of law or by valid written assignment.
 
(d) Except as set forth in Schedule 6.5, there are no inventors of the Purchased
Assets other than the named inventors of the Purchased Assets.  There are no
asserted or unasserted claims of ownership of the Purchased Assets by any Person
other than the named owners of the Purchased Assets, and all such rights are
being transferred to DDGG pursuant to this Agreement.
 
(e) All documents, agreements, prototypes, models, product samples, books,
notebooks, certificates, licenses, files and any other diligence materials that
Seller has provided to the Purchaser in connection with the Purchaser’s
evaluation of the Purchased Assets are true, correct and complete originals (if
originals were provided by Seller) or copies of such materials.
 
(f) The Seller has provided to the Purchaser all information pertaining to the
player data (including, without limitation, player registrations, deposits,
active users, mailing lists) and such information is accurate and correctly
reflects the information as it relates to the Business.
 
(g) Seller owns or has the right to use all Software material to the Business,
including, but not limited to, the operation of draftday.com, and Seller is
hereby transferring all such rights as part of the Purchased Assets
 
(h) Seller has sufficient readily available cash-on-hand to consummate the
transactions contemplated by this Agreement and to pay to Purchaser cash in an
amount equal to the Player Deposits.
 
(i) Section 6.5(i) of the Disclosure Schedule lists all registrations of
Intellectual Property used in the Business, and all such registrations are in
good standing.  Seller or MGT Parent owns all right, title and interest in and
to the Intellectual Property assets used in the Business free and clear of
Liens.  Except as set forth in Section 6.5(i) of the Disclosure Schedule, none
of MGT Parent, the Seller, the Purchased Assets or the Business as currently or
formerly owned, licensed or used, have not and do not infringe, violate or
misappropriate the Intellectual Property of any Person. To Seller’s Knowledge,
no person or entity has infringed, violated or misappropriated, or is
infringing, violating or misappropriating, any Intellectual Property assets
included in the Purchased Assets.
 
 
15

--------------------------------------------------------------------------------

 
 
6.6 Litigation.  There are no actions, lawsuits, judgments, claims,
investigations or legal or administrative proceedings, pending or threatened
against Seller or MGT Parent.  There is no judgment, order, injunction, decree
or award (whether rendered by a court, administrative agency or by arbitration)
to which Seller or MGT Parent is a party.
 
6.7 Employees.
 
(a) As of the date of this Agreement, Seller employs seven (7) employees and one
(1) consultant in operating the Business.  The names, job titles and rates of
compensation (including wages, salaries and bonuses, including anticipated or
contingent bonuses (if any), and deferred compensation (if any) of such
employees and consultant are listed on Schedule 6.7 (collectively, the
“Employees”).
 
(b) There are no written employment agreements with any Employees that are not
terminable on the giving of reasonable notice in accordance with Applicable
Law.  To Seller’s Knowledge, no Employee is in violation of any term of any
employment contract, confidentiality or other proprietary information disclosure
agreement or any other contract relating to the right of any such Person to be
employed by, or otherwise perform services for, Seller.
 
(c) No Employee or former employee of the Seller or of any prior owner of the
Purchased Assets has any right or claim to any of the Purchased Assets.
 
(d) Seller has never maintained any Employee Plan which has been subject to
title IV of ERISA or Code Section 412 or ERISA Section 302.  No assets or
liabilities with respect to the Employees shall be transferred as a result of
this Agreement from any Employee Plan to any plan maintained by the Purchaser.
 
6.8 Contracts. The Transferred Contracts represent all of the contracts,
agreements and commitments, whether written or oral, of Seller or MGT Parent
used in the Business.  Seller has previously delivered to Purchaser a correct
and complete copy of each such written agreement and contract of Seller or MGT
Parent used in the Business (as amended to date) and a written summary setting
forth the material terms and conditions of each oral agreement of Seller or MGT
Parent used in the Business.  Each such agreement is legal, valid, binding,
enforceable, and in full force and effect.  Neither Seller nor MGT Parent is in
breach or default under such agreements, and, to Seller’s Knowledge, no event
has occurred which with notice or lapse of time would constitute a breach or
default of such agreements, or permit termination, modification, or
acceleration, under such agreements.  There is no agreement, order, or other
instrument binding upon the Seller, MGT Parent or the Business which restricts
or prohibits the Business from competing with any other Person, from engaging in
any business or from conducting activities in any geographic area, or which
otherwise restricts or prohibits the conduct of the Business.
 
6.9 Bankruptcy. Neither MGT Parent nor Seller has committed nor does it
currently intend to commit any act of bankruptcy, is not insolvent, has not
proposed nor currently intends to propose a compromise or arrangement to its
creditors generally, has not had nor currently intends to have any petition for
a receiving order in bankruptcy filed against it, has not made nor currently
intends to make a voluntary assignment in bankruptcy, has not initiated nor
intends to initiate any proceeding to have itself declared bankrupt or wound-up,
has not initiated nor intends to initiate any proceeding to have a receiver
appointed to any part of its assets, has not had any creditor take nor currently
anticipates that any creditor will take possession of any of its property, nor
has it had any of the foregoing become enforceable nor currently anticipates
that any of the foregoing will become enforceable upon any of its property or
the Purchased Assets.
 
 
16

--------------------------------------------------------------------------------

 
 
6.10 Compliance with Laws; Permits.
 
(a) The Seller and MGT Capital have been and are in compliance with all
Applicable Laws, Permits, judgments, decrees, and reporting requirements
applicable to the Business and the Purchased Assets.  Not in limitation of the
foregoing, the Seller has posted a privacy policy and terms of use to all
consumers of the Business, which privacy policies and terms of use comply with
all Applicable Laws, and the Seller has only used data collected from consumers
in compliance with the terms of such privacy policy.  Not in limitation of the
foregoing, the Seller and MGT Parent have filed all tax returns for any periods
prior to the Closing that are required to be filed.  Such tax returns are or
will be true, complete and correct in all material respects.  All taxes due and
owing by Seller or MGT Parent (whether or not shown on any tax return) have
been, or will be, timely paid.  MGT Parent and Seller have withheld and paid
each tax required to have been withheld and paid in connection with amounts paid
or owing to any employee, independent contractor, creditor, customer,
shareholder or other party, and complied with all information reporting and
backup withholding provisions of applicable Law, and have otherwise complied
with all employment laws, including maintaining all workers compensation
insurance, unemployment insurance and disability insurance.  Seller is not a
"foreign person" as that term is used in Treasury Regulations Section 1.1445-2.
 
(b) The Seller and MGT Parent has all Permits from Governmental Authorities
required for the operation of the Business and the ownership of the Purchased
Assets, each of which will be in full force and effect on the Closing Date. All
such Permits are set forth on Schedule 6.10 attached hereto.  No registrations,
filings, applications, notices, transfers, consents, approvals, orders,
qualifications, waivers or other actions of any kind are required by virtue of
the assignment of such Permits to the Purchaser as contemplated hereby.
 
6.11 Financial Statements.
 
(a) The following financial statements of the Business are set forth on Schedule
6.11(a) hereto: (i) statement of profits and losses for the periods ended
December 31, 2014 and June 30, 2015, (ii) a balance sheet as of December 31,
2014 and June 30, 2015, and (iii) player deposit information, including related
assets and liabilities, as of June 30, 2015.  Such financial statements of the
Business fairly present in all material respects the financial position and
results of operations and cash flows of the Business as at the dates and for the
periods presented therein.
 
 
17

--------------------------------------------------------------------------------

 
 
(b) The Business has no liabilities, except (i) those liabilities reflected,
disclosed or reserved against on the financial statements of the Business
referenced in Section 6.11(a)(ii) above, (ii) liabilities resulting from the
obligations set forth in this Agreement and the other Transaction Agreements,
(iii) liabilities under the Transferred Contracts, and (iv) liabilities incurred
in the ordinary course of business since June 30, 2015 and which are not, in the
aggregate, material in amount
 
(c) Since June 30, 2015, no event or condition of any character has had, or is
reasonably likely to result in, a Material Adverse Effect on the Business.
 
(d) All existing Player Deposits represent valid deposits of customers of the
Business arising from bona fide transactions entered into in the ordinary course
of business.
 
6.12 Books and Records.  All books and records of the Seller relating to the
Business, including, but not limited to, records and lists of past, present or
prospective customers, suppliers, or personnel, marketing plans, sales
literature and promotional literature and other books, ledgers, files, reports,
operating records, records relating to the Player Deposits and records relating
to the Assumed Liabilities are accurate and have been maintained in a manner
consistent with customary industry practices and in compliance with Applicable
Law.  All financial and accounting books, ledgers and accounts of the Seller
relating to the Business have been properly and accurately kept and completed in
all material respects, and do not contain any material inaccuracies or
discrepancies of any kind.
 
6.13 Data Room.  To the best of the Seller’s Knowledge, all information and
documentation contained in the electronic data room prepared by the Seller, to
which the Purchaser and Viggle have been provided access, is true and accurate
and correctly reflects the subject matter to which it relates, as well as the
Business.  No representation or warranty by Seller in this Agreement and no
statement contained in the Disclosure Schedules to this Agreement or any
certificate or other document furnished or to be furnished to Purchaser or
Viggle pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.
 
6.14 Consents and Approvals.  No Consents or notices to, or filings,
registrations, or qualifications with any Person or Governmental Authority and
no Consents or waivers from, or notices to, any other party are required for the
consummation by Seller or MGT Parent of the transactions contemplated by this
Agreement and the other Transaction Agreements, except for Consents from
Seller’s and MGT Parent’s board of directors.
 
6.15 Broker’s Fee. No agent, broker, investment banker, firm, or other Person,
acting on behalf of Seller or any of its Affiliates, or under the authority of
Seller or any of its Affiliates, is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee or expense, directly or
indirectly, in connection with any of the transactions contemplated by this
Agreement or any of the other Transaction Agreements.
 
 
18

--------------------------------------------------------------------------------

 
 
7. ADDITIONAL AGREEMENTS.
 
7.1 Seller Non-compete and Non-Solicit.  From and for five (5) years after the
Closing Date, neither Seller, nor MGT Parent nor any of their Affiliates will,
directly or indirectly: (a) own, manage, operate, join, finance, provide advice
or services to, control, or be connected in any manner with any business or
activity which is competitive with the Business, as conducted by Seller and/or
MGT immediately prior to the Closing, (b) cause or encourage any Transferred
Employee to discontinue his or her relationship with the Purchaser, or (c) cause
or encourage any customer of the Business to discontinue its relationship with
the Purchaser. Notwithstanding the preceding sentence, nothing herein shall
prevent Seller or MGT Parent at any time from acquiring minority equity
interests of no more than 10 percent (10%) in any such Business.    MGT Parent
and Seller, on their own behalf and on behalf of their respective Affiliates and
all of their respective legal successors, heirs and assignees,  covenants not to
sue Viggle Inc., Purchaser, their Affiliates, or any of their customers, as well
as each of their respective successors, assigns, current and former
shareholders, officers, directors, employees, agents, attorneys, and any other
representatives for any direct or indirect infringement of any patents owned by
Seller, MGT Parent or any of their Affiliates.
 
7.2 Public Announcements.  Purchaser or Viggle may issue a press release or
other public statement with respect to this Agreement or the transactions
contemplated hereby without the prior approval of Seller.  Seller also
acknowledges that Viggle Inc. may file an 8-K regarding this agreement and make
such other references to this agreement in its filings as it deems
appropriate.  MGT Parent may file an 8-K regarding this Agreement and make such
other references to this Agreement in its SEC filings.
 
7.3 Confidentiality.  Except for any press release or public announcement
previously issued or issued in accordance with Section 7.2, all terms of this
Agreement, the other Transaction Agreements and the transactions contemplated
hereby and thereby shall remain confidential, except as disclosure may be
required by Law.  No Party hereto shall disclose to anyone the negotiations, any
information concerning the contemplated transactions, or anything contained
herein, except to their accountants, employees, bankers and attorneys in
connection with the transactions contemplated by this Agreement, without the
prior written approval of the other Party.  Seller and MGT Parent agree that
from and after the Closing Date, they will, and will cause their Affiliates to,
keep secret and retain in the strictest confidence, and will not use for the
benefit of itself or others, any proprietary information with respect to the
Purchased Assets; provided, however, proprietary information in intangible form
and not reduced to writing may be retained and used by Persons who have access
to such information.
 
7.4 Further Assurances.   The Purchaser and Seller and MGT Parent shall, at any
time and from time to time after the Agreement Date, do or cause to be done all
such further acts, and to execute, acknowledge, deliver and file, or cause to be
executed, acknowledged, delivered or filed, all such deeds, transfers,
conveyances, assignments or assurances as may be reasonably requested by another
Party for: (i) transferring, conveying and assigning the Purchased Assets to the
Purchaser; and (ii) otherwise effectuating the transactions contemplated by this
Agreement.  To the extent related to the Purchased Assets, the Purchaser and
Seller shall, at any time and from time to time after the Agreement Date,
provide such information or documentation as is reasonably requested by another
Party in connection with completing any tax returns or audits.
 
 
19

--------------------------------------------------------------------------------

 
 
7.5 Post-Closing Deliverable.  MGT Parent covenants and agrees that by Friday,
September 18, 2015 at 5:00 pm Eastern Time, it will deliver an opinion of
counsel, which counsel shall be reasonably acceptable to Viggle, and which
opinion will be addressed to the MGT Parent, to Viggle and to DDGG.  Viggle
agrees to pay $25,000 on September 9, 2015 directly to the firm designated by
MGT Parent for such purpose.  Viggle acknowledges and agrees that Sichenzia,
Ross Friedman Ference LLP is acceptable to them.  Such opinion will conclude, on
a reasoned basis, to Viggle’s commercially reasonable satisfaction, that the
transactions contemplated by this Agreement do not require the approval of MGT
Parent’s stockholders.  In the event that such opinion does not, to Viggle’s
commercially reasonable satisfaction, conclude, on a reasoned basis, that the
transactions contemplated hereby do not require the approval of the stockholders
of MGT Parent under Delaware law or other Applicable Law, or if MGT Parent fails
to provide the requisite opinion, then Viggle may, within ten (10) business days
thereafter, elect to exercise a right to rescind the purchase of the Purchased
Assets (the “Rescission Right”).  Viggle acknowledges that the firm rendering
such opinion may rely on facts as presented to the firm by MGT Parent but
without independently verifying such facts, as long as such reliance is in good
faith; and MGT Parent represents that all information provided for such purpose
will be true and accurate; and provided further that the firm rendering such
opinion will review MGT parent’s filings with the Securities and Exchange
Commission.  In the event that Viggle exercises the Rescission Right, the
parties will rescind the purchase and sale of the Purchased Assets, such that
Viggle and DDGG will return to MGT Parent and Seller the Purchased Assets
transferred to them, and MGT Parent and Seller will:  return all consideration
provided by Viggle or DDGG in connection herewith, including (a) returning the
30 Day Note for cancellation, (b) returning the Six Month Note for Cancellation,
(c) returning the Viggle Shares for cancellation, (d) returning the DDGG Common
Stock for cancellation and (e) returning the Warrant that is issued to Seller
pursuant to the Transition Services Agreement.  In addition, if Viggle elects to
exercise the Rescission Right, MGT Parent will pay Viggle and DDGG each $25,000,
for a total of $50,000, in compensation for expenses incurred in connection with
the negotiation and consummation of the transactions contemplated hereby. 
       
 
8. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION.
 
8.1 Survival of Representations, Warranties and Covenants.  All representations
and warranties set forth or made in this Agreement and any other Transaction
Agreement shall survive the Closing until the date that is two years after the
Closing Date.  All covenants and agreements of the Parties set forth in this
Agreement and the other Transaction Agreements to be performed after the Closing
shall survive the Closing in accordance with their respective terms.  Any claim
pending on the expiration date of any applicable survival period for which a
notification of claim has been made pursuant to Section 8.4 below on or before
such expiration date may continue to be asserted and indemnified against until
finally resolved.
 
 
20

--------------------------------------------------------------------------------

 
 
8.2 Indemnification Obligations of Seller.  Seller and MGT Parent agree to
indemnify, defend and hold harmless Viggle, DDGG and their respective
shareholders, officers, directors, managers, representatives, agents, employees
and Affiliates (collectively, the “DDGG Indemnitees”) from and against any
claim, suit, action, liability, loss, damage, deficiency, fee, cost or expense
of any nature whatsoever (including, without limitation, any interest,
penalties, investigation expenses and fees through trial and appeals, and
disbursements of counsel and accountants (collectively, “Losses”) arising out
of, based upon or resulting from: (i) the breach of any representation or
warranty of Seller or MGT Parent which is contained in this Agreement, any other
Transaction Agreement or any exhibits or schedules hereto or thereto; (ii) any
breach or failure to perform any of the covenants, agreements or undertakings of
Seller or MGT Parent contained in this Agreement, any other Transaction
Agreement or any exhibit or schedule hereto or thereto; (iii) any claims by
Transferred Employees for compensation or benefits or other matters under an
Employee Plan accrued prior to the Closing Date and any claims of any nature
whatsoever (whether accruing before or after Closing) by any Employee who is not
hired by the Purchaser; (iv) any failure to comply with any “bulk sales,” “bulk
transfer” or similar laws of any State, if applicable; (v) any and all
obligations and liabilities that do not form part of the Assumed Liabilities;
and (vi) any and all costs and expenses (including reasonable legal and
accounting fees) incident to the enforcement of the indemnification rights of
the DDGG Indemnitees under this Section 8.2.
 
8.3 Indemnification Obligations of DDGG. DDGG agrees to indemnify, defend and
hold harmless Seller and its shareholders, officers, directors, managers,
representatives, agents, employees and Affiliates (collectively, the “Seller
Indemnitees”) from and against any Losses arising out of, based upon or
resulting from: (i) the breach of any representation or warranty of DDGG which
is contained in this Agreement, any other Transaction Agreement or any exhibits
or schedules hereto or thereto; (ii) any breach or failure to perform any of the
covenants, agreements or undertakings of DDGG contained in this Agreement, any
other Transaction Agreement or any exhibits or schedules hereto or thereto; and
(iii) any and all costs and expenses (including reasonable legal and accounting
fees) incident to the enforcement of the indemnification rights of the Seller
Indemnitees under this Section 8.3.
 
8.4 Notification of Claims. In the event that any Party asserts a claim for
indemnification hereunder, such Party shall (a) provide the indemnifying Party
(“Indemnifying Party”) with prompt written notice of the nature of such claim
(an “Indemnification Notice”), (b) make available to the Indemnifying Party all
relevant information which is material to the claim and which is in the
possession of the Seller Indemnitee or DDGG Indemnitee (as the case may be)
(“Indemnitee”) and (c) otherwise reasonably cooperate with the Indemnifying
Party with respect to such claim; provided, however, that the failure of an
Indemnitee to deliver an Indemnification Notice under this Section 8.4 shall not
relieve the Indemnifying Party of its indemnification obligations under this
Article 8 unless and only to the extent that such Indemnifying Party is
materially prejudiced by such failure.
 
8.5 Objections to Claims for Indemnification. In the case of claims made by the
DDGG Indemnitees, the Seller or MGT Parent may object to the claim made pursuant
to Section 8.4 within 30 days after the Seller’s receipt of such notice, or (ii)
in the case of claims made by the Seller, DDGG may object to the claim made
pursuant to Section 8.4 within 30 days after DDGG’s receipt of such notice. If
the Indemnifying Party does not object in writing within such 30-day period,
such failure to so object shall be an irrevocable acknowledgment by the
Indemnifying Party that the Indemnified Party is entitled to the full amount of
the claim for Losses set forth in the notice, and payment in respect of such
Losses shall thereafter be made in accordance with this Article 8.
 
 
21

--------------------------------------------------------------------------------

 
 
8.6 Resolution of Conflicts.
 
(a)  In case the Indemnifying Party delivers an objection in accordance with
Section 8.5, the parties shall attempt in good faith to agree upon the rights of
the respective parties with respect to each of such claims. If the parties
should so agree, a memorandum setting forth such agreement shall be prepared and
signed by both parties.
 
(b) If the parties, notwithstanding such good faith effort, fail to resolve such
dispute within 30 days after the Seller advises the Purchaser of its objections,
then such dispute shall be resolved in accordance with the provisions of Section
9.4.
 
8.7 Investigation.  The right to indemnification, payment of Losses or any other
remedy based on the representations, warranties and the covenants hereunder will
not be affected by any investigation conducted with respect to, or any knowledge
acquired, or capable of being acquired at any time, whether before or after the
Closing Date, with respect to the accuracy or inaccuracy of, or compliance with,
any such representation, warranty or covenant.  Furthermore, no information or
knowledge obtained in any investigation pursuant this Agreement or any other
Transaction Agreement shall affect or be deemed to modify any representation,
warranty or covenant contained herein or therein.
 
8.8 Third-Party Claims. The obligations and liabilities of an Indemnifying Party
under this Article 8, with respect to Losses resulting from a claim brought by
any third party (a “Third-Party Claim”) shall be subject to the following terms
and conditions:
 
(a) Promptly after delivery of an Indemnification Notice in respect of a
Third-Party Claim, the Indemnifying Party may elect, by written notice to the
Indemnitee within ten (10) days of an Indemnification Notice, to undertake the
investigation and defense thereof with counsel reasonably satisfactory to the
Indemnitee, at the sole cost and expense of the Indemnifying Party.  If the
Indemnifying Party chooses to defend any Third-Party Claim, the Indemnitee shall
cooperate with all reasonable requests of the Indemnifying Party and shall make
available to the Indemnifying Party any books, records or other documents within
its control that are necessary or appropriate for such defense.
 
(b) In the event that the Indemnifying Party, within ten (10) days after receipt
of an Indemnification Notice, does not so elect to defend such Third-Party
Claim, the Indemnitee will have the right to undertake the investigation and
defense of such Third-Party Claim for the account of the Indemnifying
Party.  The Indemnitee shall not settle or compromise any Third-Party Claim, or
consent to the entry of a judgment, whether or not the Indemnifying Party shall
elect to defend such Third-Party Claim, without the written consent of the
Indemnifying Party.
 
 
22

--------------------------------------------------------------------------------

 
 
8.9 Payment and Limitations On Indemnification.  Absent fraud or any breach of
the representations and warranties contained in Section 6.5 (Purchased Assets),
(i) Seller shall have no obligation to indemnify the DDGG Indemnitees under
Section 8.2(i) unless and until the aggregate amount of all Losses incurred by
the DDGG Indemnitees in respect thereof exceeds $5,000 (the “Threshold Amount”),
whereupon Seller shall be obligated in respect of all Losses so identified
without regard to the Threshold Amount from the first dollar of such Losses, and
(ii) Seller shall have no obligation to indemnify the DDGG Indemnitees under
Section 8.2(i) for aggregate Losses exceeding the Purchase Price.  Absent fraud,
(x) Purchaser shall have no obligation to indemnify the Seller Indemnitees under
Section 8.3(i) unless and until the aggregate amount of all Losses incurred by
the DDGG Indemnitees in respect thereof exceeds the Threshold Amount, whereupon
DDGG shall be obligated in respect of all Losses so identified without regard to
the Threshold Amount from the first dollar of such Losses, and (y) Purchaser
shall have no obligation to indemnify the Seller Indemnitees under Section
8.3(i) this Agreement for aggregate Losses exceeding the Purchase Price.
 
9. MISCELLANEOUS.
 
9.1 Costs and Attorneys’ Fees.  The Parties agree that in the event it becomes
necessary for any Party to institute litigation or obtain the services of an
attorney in order to enforce its rights under the provisions of this Agreement,
then, in that event, the prevailing Party as determined by a court of competent
jurisdiction, may be awarded reasonable attorneys’ fees and costs expended in
pursuit of such litigation, including appellate litigation.
 
9.2 Notices.  All notices, requests, claims, demands, waivers, instructions,
documents and other communications to be given pursuant to this Agreement shall
be in writing and shall be delivered personally, faxed, or sent by
nationally-recognized overnight courier to a Party at the address set forth
below for such Party or to such other address as the Party to whom notice is to
be given may have furnished to the other Party hereto in writing in accordance
herewith.  Any such notice or communication shall be deemed to have been
delivered and received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of faxing, on the date sent (or on the first business
day following the date sent if the date sent is not a business day) if
confirmation of successful transmission is received, and (c) in the case of a
nationally-recognized overnight courier, on the first business day after the
date when sent for overnight delivery:
 
If to Purchaser, to:
 
DraftDay Gaming Group, Inc.
902 Broadway, 11th Floor
New York, NY 10010
Attention: John Small
 
with a copy (which will not constitute notice) to:
 
DraftDay Gaming Group, Inc.
902 Broadway, 11th Floor
New York, NY 10010
Attention:  Tom McLean
 
 
23

--------------------------------------------------------------------------------

 
 
With a copy (which will not constitute notice) to:
 
DraftDay Gaming Group, Inc.
c/o Sportech, Inc.
555 Long Wharf Drive, 11th Floor
New Haven, CT 06511
Attention:  Frank Chesky
 
If to Seller or MGT Parent, to:
 
MGT Sports, Inc.
500 Mamaroneck Avenue – Suite 204
Harrison, NY  10528
Attention: Robert Ladd, President
Fax: (914) 630-7532
 
9.3 Entire Agreement.   This Agreement (including the exhibits and schedules
hereto), and the other Transaction Agreements constitute the entire agreement
among the Parties with respect to the subject matter hereto and supersede all
prior agreements and understandings, both oral and written, among the Parties
with respect to the subject matter of this Agreement.
 
9.4 Governing law; Consent to Jurisdiction.
 
(a) This Agreement shall be governed and construed in accordance with the laws
of the State of Delaware, without regard to the conflict of laws rules thereof.
 
(b) The Parties hereto irrevocably: (i) agree that any suit, action or other
legal proceeding arising out of this Agreement shall be brought within the State
of Delaware, (ii) consent to the jurisdiction of each such court in any suit,
action or proceeding, (iii) waive any objection which they, or any of them, may
have to the laying of venue of any such suit, action or proceeding in any of
such courts, and (iv) agree that service of process by overnight courier or
registered or certified mail, at the addresses listed in Section 9.2 shall be
good and sufficient service of process.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PDDGGCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
9.5 Binding effect.  This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.  This Agreement may not be
assigned by any Party hereto without the prior written consent of the other
Party, which consent may be withheld at the discretion of each Party whose
consent is requested and any purported assignment, unless so consented to, shall
be void and without effect.
 
 
24

--------------------------------------------------------------------------------

 
 
9.6 Waivers and Amendments.  This Agreement may be amended, superseded,
cancelled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the Parties hereto or, in the case of a waiver, by
the Party waiving compliance.  Any Party may waive any misrepresentation by any
other Party, or any breach of warranty by, or failure to perform any covenant,
obligation or agreement by any other Party, provided that mere inaction or
failure to exercise any right, remedy or option under this Agreement, or any
delay in exercising the same, will not operate as nor shall be construed as a
waiver, and no waiver will be effective unless set forth in writing and only to
the extent specifically stated therein, and no single or partial exercise of any
such right, power or privilege will preclude any further exercise thereof or the
exercise of any other such right, power or privilege.
 
9.7 Recitals, Exhibits and Schedules.  The recitals to this Agreement and all
exhibits and schedules attached hereto are hereby incorporated by reference
into, and made a part of, this Agreement.
 
9.8 Headings.  The descriptive headings in this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.
 
9.9 Severability.  If any provision of this Agreement is determined to be
illegal or unenforceable, such provision will be deemed amended to the extent
necessary to conform to Applicable Law, or, if it cannot be so amended without
materially altering the intention of the Parties, it will be deemed stricken and
the remainder of this Agreement will remain in full force and effect.
 
9.10 Specific Performance.  Each of the Parties hereto acknowledges and agrees
that the other Party hereto would be irreparably damaged in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that there would be no adequate
remedy at law or in monetary damages to compensate for any such
breach.  Accordingly, each Party hereto agrees that, in addition to any remedy
to which such Party may be entitled at law or in equity, they each shall be
entitled to injunctive relief to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof, in each case without being required to post a bond or other
security.
 
9.11 Fees and Expenses.  Subject to Section 9.1, the parties shall each pay
their own expenses incidental to the preparation and negotiation of this
Agreement and the consummation of the transactions contemplated hereby.
 
9.12 Legal Representation of the Parties.  Each of the Parties hereto has had
the opportunity to have its own legal counsel independently advise such Party
with respect to the transactions contemplated by this Agreement and the other
Transaction Agreements.  The Parties expressly agree that the language used in
this Agreement shall be deemed to be the language chosen by the Parties hereto
to express their mutual intent, and no provision of this Agreement should be
construed against or interpreted to the advantage of any Party hereto by reason
of such Party or its legal counsel having drafted or participated in the
drafting thereof.
 
 
25

--------------------------------------------------------------------------------

 
 
9.13 Payment of Transfer Costs and Expenses.  All stamp, transfer, documentary,
sales, use, bulk, registration and other such taxes and fees (including
penalties and interest) which may be imposed in any jurisdiction in connection
with, or arising from, any of the transactions set forth herein shall be paid by
the Purchaser.
 
9.14 No Third Party Beneficiaries.  This Agreement is solely for the benefit of
the Parties hereto and their successors and permitted assigns and, except with
respect to the rights of the DDGG Indemnitees and Seller Indemnitees under
Article 8, this Agreement shall not be deemed to confer upon any third party any
remedy, claim, reimbursement or other right in addition to those which may exist
without regard to this Agreement.
 
9.15 Counterparts; Signatures.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together will constitute one and the same instrument.  This Agreement and any
amendments hereto, to the extent executed and delivered by means of a facsimile
machine or e-mail of a PDF file containing a copy of an executed agreement (or
signature page thereto), shall be treated in all respects and for all purposes
as an original agreement or instrument and shall have the same binding legal
effect as if it were the original signed version thereof.
 
[Remainder of Page Intentionally Blank–Signature Page Follows]
 
 
26

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.
 

 
MGT SPORTS, INC.
         
 
By:
/s/ Robert Ladd       Name: Robert Ladd        Title: President                 
   
MGT CAPITAL INVESTMENTS, INC.
           
By:
/s/ Robert Ladd       Name: Robert Ladd       Title: President                  
 
VIGGLE INC.
           
By:
/s/ John Small       Name: John Small       Title: Chief Financial Officer      
             
DRAFTDAY GAMING GROUP, INC.
           
By:
/s/ John Small       Name: John Small       Title: Chief Financial Officer  

 
[Signature Page to Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------